DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-22 are pending.
Claim 2 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

Response to Arguments
Applicant argues that “Cuba, however, does not teach or suggest that its post-discharge data are collected during a delayed postdischarge period that begins after a specific transition period following a hospital discharge of the patient, as required by claim 1.”  See Remarks at 8.  Specifically, Applicant argues that “Cuba's post-discharge data represent ‘stabilizing effects of hospitalization and the associated therapy’; in contrast, the delayed post-discharge rCRI represents the stabilizing effect and improved patient health status after a post-discharge transition period.”  Id.
Applicant’s argument has been fully considered but it is not persuasive. 
Applicant seems to advance a distinction between data that represents the “stabilizing effects of hospitalization” and data that represents the “stabilizing effect [of hospitalization] . . . after a post-discharge transition period.”  
As an initial matter, the distinction is flawed because the category of the stabilizing effects of hospitalization includes the sub-category of the stabilizing effects of hospitalization after a post-discharge transition period.
Moreover, Cuba effective teaches delayed post-discharge window by using criteria by which a post-discharge window is deemed valid.  See, e.g., [0057] (“While the data preceding HF is relevant for analyzing the predictive potential of the different physiological signals, the post-discharge data can hold useful information on the stabilizing effects of hospitalization and the associated therapy. In order to observe this effect, certain data sufficiency criteria were applied to the stream of data following discharge (from treatment for HF). These criteria required at least 50% data in the ten-day and the 30-day window post discharge, along with the absence of `events` in the 60 days post-discharge. Here, `events` refers to HF leading to hospitalization or death.”) (emphasis added).  See also [0058].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-22,are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al. ( US 20080114219 A1, May 15, 2008) (hereinafter “Zhang”) in view of Cuba et. al. (US 20170100079 A1, Oct. 13, 2015) (hereinafter “Cuba”).
	Regarding claims 1 and 14, as discussed above (Responses to Arguments incorporated by reference herein), Zhang teaches a system (and method of use)  (100, Fig. 1) for monitoring heart failure (HF) in a patient, the system comprising: a signal processor circuit (e.g., 102, 104, Fig. 1) configured to receive physiological information of the patient, and to generate a patient chronobiological rhythm indicator (CRI) using the received physiological information; and a detector circuit (e.g., 280, Fig. 2) configured to generate an indication of patient HF status using the generated patient CRI; and an output circuit (e.g., 282, Fig. 2) configured to provide the patient HF status indication to a user or a process.  See, e.g., [0046] (“The present systems and methods may predict, monitor, or treat an impending disease state of a subject, such as the likelihood of an occurrence of heart failure, using circadian or other rhythm monitoring.”); [0080] (disclosing chronological circadian rhythm values).   See also Figs. 1, 2 and associated text.
Zhang does not teach generating the reference CRI using physiological information acquired during a time period prior to a hospital admission of the patient, or a time period after a hospital discharge of the patient.  However, Zhang teaches wherein the signal processor circuit is configured to generate a reference CRI, and the detector circuit is configured to generate the patient HF status indication using a comparison between the generated patient CRI and the reference CRI.  See, e.g., [0045], [0049]-[0051].  
Cuba teaches monitoring of patients before and after hospitalization and the usefulness of physiological data during these critical periods.  See, e.g., [0022], [0039], [0055]-[0057].  As discussed above (Responses to Arguments incorporated by reference herein), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cuba with the teachings of Zhang such that the system further comprises a detector circuit configured to generate an indication of patient HF status using a comparison between the generated patient CRI and a reference CRI the reference CRI determined using physiological information acquired from the patient during a delayed post-discharge period that begins after a specific transition period (e.g., [0057]-[0058]) following a hospital discharge of the patient (as recited in claims 1 and 14).
Regarding claims 4-5, 9, 16, and 19, Zhang teaches a system (and method of use)  for monitoring heart failure (HF) in a patient, comprising a sensor selector circuit configured to select a sensor from a plurality of sensors each configured to sense physiological information, the selection of the sensor based on reference CRIs generated from respective physiological information sensed by the plurality of sensors; wherein the signal processor circuit is configured to generate the patient CRI using physiologic information sensed by the selected sensor (as recited in claims 4 and 16); wherein the plurality of sensors include two or more of: a heart sound sensor; a cardiac sensor; an impedance sensor; a respiration sensor; a pressure sensor; a chemical sensor; or an activity or posture sensor (as recited in claim 5); wherein the signal processor circuit is configured to generate the patient CRI using a spectrum of the received physiological information (as recited in claims 9 and 19).   See, e.g., [0058], [0064]-[0065].
Regarding claims 8 and 19, Zhang teaches a system (and method of use) for monitoring heart failure (HF) in a patient, wherein the signal processor circuit is configured to generate the patient CRI using a maximum-to-minimum intensity of the received physiological information.  See, e.g., [0079].
Regarding claim 13, Zhang teaches a system (and method of use) for monitoring heart failure (HF) in a patient, comprising a therapy circuit configured to initiate or adjust a therapy for delivery to the patient according to the patient HF status indications.  See, e.g., [0047], [0070], [0086], [0088], [0016].
Regarding claims 6 and 17, Zhang teaches a system (and method of use) for monitoring heart failure (HF) in a patient, wherein the sensor selector circuit is configured to select a sensor corresponding to a reference CRI larger than reference CRIs corresponding to others of the plurality of sensors (as recited in claim 6); wherein selecting a sensor corresponds to a reference CRI larger than reference CRIs corresponding to others of the plurality of sensors (as recited in claim 17).   See, e.g., [0078], [0081]-[0082], [0113] (disclosing weighing of sensed inputs).
	Regarding claims 10-12 and 20, Zhang teaches a system for monitoring heart failure (HF) in a patient, except comprising the recited metrics or methods of analysis.  Cuba teaches use of machine learning algorithms to predict heart failure based on physiological data.  See, e.g., [0038].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cuba with the teachings of Zhang such that
wherein the physiological information includes physiologic signals, and wherein the signal processor circuit is configured to generate the patient CRI using a covariation metric between at least two physiological signals (as recited in claims 10 and 20); wherein the covariation metric includes an eigenvalue or a principal component of a covariance matrix of the at least two physiological signals (as recited in claim 11); wherein the covariation metric includes a projection of a multidimensional data representation of the at least two physiological signals along a principal component (as recited in claim 12) in order to improve predictive accuracy.
Regarding claims 3, 7, 15, 18, and 21-22, Zhang teaches a system for monitoring heart failure (HF) in a patient, except comprising generating the reference CRI further using physiological information acquired during a time period prior to a hospital admission of the patient, or a time period after a hospital discharge of the patient.  However, Zhang teaches wherein the signal processor circuit is configured to generate a reference CRI, and the detector circuit is configured to generate the patient HF status indication using a comparison between the generated patient CRI and the reference CRI.  See, e.g., [0045], [0049]-[0051].    
Cuba teaches monitoring of patients before and after hospitalization and the usefulness of physiological data during these critical periods.  See, e.g., [0022], [0039], [0055]-[0057].  
As discussed above (Responses to Arguments incorporated by reference herein), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cuba with the teachings of Zhang such that wherein the signal processor circuit is configured to generate the reference CRI using physiological information acquired during a time period prior to a hospital admission of the patient, or a time period after a hospital discharge of the patient (as recited in claim 3); wherein: the signal processor circuit configured to generate, for each of the plurality of sensors, a pre-admission reference CRI using physiological information sensed by a sensor prior to a hospital admission event, and a post-discharge CRI using physiological information sensed by the same sensor after a hospital discharge of the patient; and the sensor selector circuit is configured to select a sensor from the plurality of sensors based on a relative change from the pre-admission reference CRI to the post-discharge reference CRI (as recited in claim 7); comprising: generating a reference CRI further using physiological information acquired during a time period prior to a hospital admission of the patient; and generating the patient HF status indication further using the reference CRI (as recited in claim 15); comprising generating, for each of the plurality of sensors, a pre-admission reference CRI using physiological information sensed by a sensor prior to a hospital admission event, and a post-discharge CRI using physiological information sensed by the same sensor after a hospital discharge of the patient, wherein selecting the sensor is based on a change from the pre-admission reference CRI to the post-discharge reference CRI (as recited in claim 18); wherein the signal processor circuit is configured to generate the reference CRI using physiological information acquired during a delayed post-discharge period begins after the specific transition period determined based on an improved patient health status after the hospital discharge (as recited in claim 21); wherein the delayed post-discharge period begins after a user-specified transition period. (as recited in claim 22) in order to improve predictive accuracy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10506987 B2.  Although the language of the claims at issue are not identical, the claims are not patentably distinct from each other because they are directed to the same invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT LUAN/Primary Examiner, Art Unit 3792